MAINE	SUPREME	JUDICIAL	COURT	                                             Reporter	of	Decisions	
Decision:	       2017 ME 44 
Docket:	         Pen-16-284	
Submitted		
					On	Briefs:	 February	10,	2017	
Decided:	        March	9,	2017	
	
Panel:	          SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                KENNETH	A.	JANDREAU	
	
	
GORMAN,	J.	

       [¶1]	 	 Kenneth	 A.	 Jandreau	 appeals	 from	 an	 order	 of	 the	 trial	 court	

(Penobscot	 County,	 Anderson,	 J.)	 denying	 his	 motion	 to	 dismiss	 a	 criminal	

complaint	 against	 him.	 	 The	 court	 concluded	 that	 the	 prosecution	 did	 not	

violate	 Jandreau’s	 rights	 pursuant	 to	 the	 Double	 Jeopardy	 Clauses	 of	 the	

United	 States	 and	 Maine	 Constitutions	 because,	 at	 his	 first	 trial,	 there	 had	

been	 manifest	 necessity	 for	 a	 mistrial	 and	 there	 had	 been	 no	 prosecutorial	

misconduct.		We	affirm	the	judgment.	

                                     I.		BACKGROUND	

       [¶2]	 	 On	 May	 8,	 2013,	 Jandreau	 crashed	 his	 car	 into	 a	 utility	 pole	 in	

Millinocket.	 	 He	 was	 charged	 with	 operating	 under	 the	 influence	 (Class	 D),	
2	

29-A	M.R.S.	§	2411(1-A)(A)	(2016),	to	which	he	pleaded	not	guilty.		In	May	of	

2015,	the	court	held	a	two-day	jury	trial	on	the	matter.			

         [¶3]		During	the	trial,	a	witness	for	the	State	produced	a	document	that	

had	not	been	disclosed	in	discovery:	an	accident	reconstruction	report	made	

by	 a	 State	 trooper.1	 	 Jandreau	 objected	 to	 the	 use	 of	 the	 accident	

reconstruction	report	at	trial,	and	the	court	acceded	to	Jandreau’s	objection	by	

restricting	 the	 State’s	 use	 of	 information	 from	 the	 report.	 	 Thereafter,	 the	

trooper	 who	 created	 the	 report	 testified	 that	 information	 obtained	 from	 the	

car’s	 event	 data	 recorder,	 or	 “black	 box,”	 showed	 that	 Jandreau	 had	 been	

traveling	at	a	speed	of	sixty-four	miles	per	hour	a	split	second	before	colliding	

with	the	utility	pole.		

         [¶4]	 	 After	 the	 close	 of	 the	 evidence,	 the	 jury	 deliberated	 for	

approximately	four	hours,	excluding	time	for	breaks,	instructions,	and	polling.		

Three	 times	 during	 its	 deliberations,	 the	 jury	 sent	 a	 note	 to	 the	 court	


     1	 	 A	 second	 document	 produced	 during	 trial—the	 printout	 of	 the	 breath	 alcohol	 test	 results	

showing	 that	 there	 had	 been	 an	 initial	 calibration	 error	 on	 the	 Intoxilyzer	 machine	 during	
Jandreau’s	test—was	also	the	subject	of	a	motion	in	limine.		The	calibration	error	had	not	appeared	
on	 the	 printouts	 that	 Jandreau	 received	 before	 trial	 because	 it	 was	 available	 only	 to	 the	 chemist	
who	oversees	the	State’s	Intoxilyzers,	but	Jandreau	had	been	alerted	to	the	calibration	issue	earlier	
during	the	discovery	process.		Jandreau	used	the	report	to	cross-examine	the	chemist	regarding	the	
calibration	 error	 and	 also	 elicited	 testimony	 from	 his	 own	 expert	 witness	 on	 the	 reliability	 of	 the	
breath	alcohol	test	results	in	light	of	the	“cal	check	out	of	tolerance”	reading.		This	document	played	
only	a	very	minor	role	in	Jandreau’s	motion	to	dismiss	and,	because	Jandreau’s	argument	on	appeal	
concerning	the	calibration	error	is	not	at	all	persuasive,	we	do	not	discuss	it	further.			
   	
                                                                                                               3	

indicating	 that	 it	 was	 unable	 to	 reach	 a	 verdict.	 	 The	 court	 polled	 the	 jury	

twice,	 asking	 each	 juror	 whether	 he	 or	 she	 believed	 that	 the	 jury	 was	

deadlocked	 and	 whether	 he	 or	 she	 believed	 that	 the	 jury	 would	 be	 able	 to	

reach	 a	 verdict	 with	 further	 deliberation	 or	 instruction.	 	 When	 the	 court	

polled	 the	 jury	 after	 its	 second	 note,	 eleven	 jurors	 stated	 that	 they	 believed	

the	jury	would	not	be	able	to	reach	a	verdict.		One	juror	told	the	court	that	the	

jury	might	be	able	to	reach	a	verdict	with	further	deliberation.		Based	on	this	

report,	the	court	sent	the	jury	back	for	further	deliberation.		When	the	court	

polled	 the	 jury	 after	 its	 third	 note,	 however,	 all	 twelve	 jurors	 reported	 that	

they	 were	 deadlocked	 and	 that	 they	 would	 not	 be	 able	 to	 reach	 a	 verdict.		

Concluding	 that	 the	 jury	 was	 genuinely	 deadlocked,	 the	 court	 sua	 sponte	

declared	a	mistrial	due	to	manifest	necessity.			

        [¶5]	 	 In	 September	 of	 2015,	 Jandreau	 moved	 to	 dismiss	 the	 criminal	

complaint	 against	 him,2	 contending—on	 double	 jeopardy	 grounds—that	 lack	

of	 manifest	 necessity	 for	 a	 mistrial	 and	 prosecutorial	 misconduct	 in	 the	 first	

trial	 barred	 a	 second	 prosecution	 for	 the	 same	 crimes.	 	 The	 court	 held	 a	

hearing	on	the	motion,	during	which	it	was	revealed	that	miscommunication	


   2	 	 After	 the	 mistrial,	 the	 State	 amended	 the	 criminal	 complaint,	 adding	 a	 charge	 of	 driving	 to	

endanger	 (Class	 E),	 29-A	 M.R.S.	 §	 2413(1)	 (2016),	 based	 on	 the	 same	 incident.	 	 Jandreau	 pleaded	
not	guilty	to	the	new	charge.	
4	

between	 investigating	 officers	 from	 two	 different	 law	 enforcement	 agencies	

delayed	 the	 transmission	 of	 the	 accident	 reconstruction	 report	 to	 the	

prosecutor’s	office	and	to	Jandreau.		At	the	same	hearing,	the	court	also	heard	

evidence	 that	 the	 accident	 reconstruction	 report	 showed	 that	 Jandreau	 had	

been	traveling	at	a	speed	of	40.87	miles	per	hour	when	he	lost	control	of	the	

car	 and	 about	 twenty-seven	 miles	 per	 hour	 at	 impact,	 rather	 than	 the	

sixty-four	 miles	 per	 hour	 at	 impact	 that	 the	 trooper	 testified	 to	 at	 trial.		

Finally,	 the	 court	 heard	 evidence	 that	 the	 trooper’s	 trial	 testimony	 had	 been	

based	 on	 the	 data	 reported	 by	 the	 car’s	 black	 box,	 but	 that	 an	 intermittent	

power	loss	caused	that	data	to	be	reported	out	of	order.		Thus,	although	the	

black	box	data	appeared	to	show	that	the	last	speed	recorded	before	impact	

was	sixty-four	miles	per	hour,	it	was,	in	fact,	twenty-seven	miles	per	hour.			

      [¶6]	 	On	 May	 24,	 2016,	 the	court	denied	Jandreau’s	motion	to	dismiss,	

concluding	 that	 the	 Double	 Jeopardy	 Clauses	 of	 the	 United	 States	 and	 Maine	

Constitutions	 did	 not	 bar	 a	 second	 prosecution	 because	 (1)	 there	 had	 been	

manifest	 necessity	 for	 a	 mistrial	 due	 to	 a	 genuinely	 deadlocked	 jury	 and	

(2)	although	 the	 missing	 accident	 reconstruction	 report	 resulted	 in	 the	

presentation	 of	 incorrect	 information	 about	 the	 vehicle’s	 speed	 to	 the	 jury,	
                                                                                                            5	

there	 had	 been	 no	 prosecutorial	 misconduct	 because	 the	 State	 had	 not	

withheld	the	evidence	intentionally.		Jandreau	appealed.3			

                                            II.		DISCUSSION	

        [¶7]	 	 Jandreau	 contends	 that	 the	 court	 erred	 in	 denying	 his	 motion	 to	

dismiss	 because	 (1)	 the	 jury	 was	 not	 genuinely	 deadlocked	 and	 (2)	 the	

prosecutor’s	 failure	 to	 turn	 over	 evidence	 in	 discovery	 amounted	 to	

prosecutorial	misconduct.		We	disagree	with	both	contentions.	

        [¶8]		Absent	the	defendant’s	consent	to	or	the	manifest	necessity	for	a	

mistrial,	 the	 Double	 Jeopardy	 Clauses	 of	 the	 United	 States	 and	 Maine	

Constitutions	 preclude	 the	 State	 from	 bringing	 a	 second	 prosecution	 of	 the	

defendant	 on	 the	 same	 charges	 after	 the	 declaration	 of	 a	 mistrial.	 	 State	 v.	

Torrie,	2002 ME 59,	¶	8,	794 A.2d 82;	see	U.S.	Const.	amend.	V;	Me.	Const.	art.	I,	

§	8.		When	the	trial	court	declares	a	mistrial	due	to	manifest	necessity	and	the	

defendant	 then	 appeals	 the	 court’s	 denial	 of	 a	 motion	 to	 dismiss	 on	 double	

jeopardy	 grounds,	 “we	 review	 the	 ruling	 of	 the	 motion	 justice	 to	 determine	

whether	the	findings	of	fact	of	the	trial	justice,	and	of	the	motion	justice,	are	

supported	 by	 substantial	 evidence,	 and	 whether	 the	 legal	 conclusion	 is	

   3		Although	no	final	judgment	has	been	issued	in	this	matter,	Jandreau’s	appeal	is	not	barred	by	

the	final	judgment	rule.		State	v.	Hoover,	2015 ME 109,	¶	10	n.1,	121 A.3d 1281 (explaining	that	an	
appeal	 of	 the	 denial	 of	 a	 motion	 to	 dismiss	 based	 on	 double	 jeopardy	 grounds	 is	 not	 barred	 as	
interlocutory).	
6	

correct.”	 	 State	 v.	 Nielsen,	 2000 ME 202,	 ¶	 7,	 761 A.2d 876.	 	 Having	 carefully	

reviewed	the	record	in	this	case,	we	conclude	that	the	court’s	findings	of	fact	

and	conclusions	of	law	both	at	trial	and	in	ruling	on	the	motion	to	dismiss	are	

supported	by	substantial	evidence	and	are	legally	sound.	

A.	    Genuinely	Deadlocked	Jury	

	      [¶9]		Regarding	Jandreau’s	first	contention	on	appeal,	we	conclude	that	

there	was	manifest	necessity	for	a	mistrial	due	to	a	genuinely	deadlocked	jury.		

In	 reviewing	 the	 declaration	 of	 a	 mistrial,	 we	 afford	 the	 trial	 court	 great	

deference	 in	 the	 exercise	 of	 its	 discretion,	 State	 v.	 McConvey,	 459 A.2d 562,	

566	(Me.	1983),	and	examine	four	objective	factors	(the	Derby	factors):	

      1)	[t]he	number	of	hours	the	jury	had	deliberated,	
      	
      2)	 the	 number	 of	 communications	 from	 the	 jury	 indicating	 an	
      inability	to	reach	a	verdict,	
      	
      3)	 whether	 each	 individual	 juror	 was	 asked	 whether	 any	
      reasonable	expectations	of	reaching	a	verdict	existed,	and	
      	
      4)	whether	the	defendant’s	counsel	was	provided	an	opportunity	
      to	participate	in	the	decision	to	declare	a	mistrial.			
      	
Torrie,	2002 ME 59,	¶	9,	794 A.2d 82 (quotation	marks	omitted).	
      	
	     [¶10]	 	 The	 record	 provides	 a	 clear	 factual	 foundation	 for	 appellate	

review	of	the	Derby	factors:	the	jurors	deliberated	for	about	four	hours;	they	

sent	three	notes	to	the	court	indicating	that	they	could	not	reach	a	verdict;	the	
                                                                                                                   7	

court	 twice	 asked	 each	 juror	 whether	 he	 or	 she	 believed	 that	 the	 jury	 was	

deadlocked	and	whether	he	or	she	believed	that	the	jury	could	reach	a	verdict	

with	 further	 deliberation	 or	 instruction;	 and—by	 discussing	 all	 three	 jury	

notes	with	Jandreau’s	counsel,	asking	for	his	input	on	the	reinstruction	of	the	

jury,	 the	 polling	 of	 the	 jury,	 and	 the	 decisions	 to	 send	 the	 jury	 back	 into	

deliberations,	and	by	giving	him	the	opportunity	to	be	fully	heard—the	court	

gave	 Jandreau’s	 counsel	 ample	 opportunity	 to	 participate	 in	 the	 decision	 to	

declare	a	mistrial.	

         [¶11]	 	Giving	these	factors	equal	weight	and	viewing	them	as	 a	whole,	

the	trial	court	made	a	thorough	and	appropriate	effort	to	determine	whether	

the	 jury	 was	 genuinely	 deadlocked,	 and	 did	 not	 abuse	 its	 discretion	 in	

determining	 that	 the	 jury	 was	 unable	 to	 reach	 a	 verdict	 and	 declaring	 a	

mistrial	for	that	reason.4		See	id.	¶	12.		In	short,	it	did	not	err	in	determining	

that	there	was	manifest	necessity	for	a	mistrial.		Cf.	id.	¶¶	3-5,	12-13	(holding	

that	there	was	manifest	necessity	for	a	mistrial	where	the	jury	deliberated	for	


   4		 Moreover,	 Jandreau’s	 assertion	 that	 “there	 was	 reasonable	 probability	 that	 the	 jury	 could	
reach	a	verdict”	(emphasis	omitted)	and	his	comparison	of	the	instant	case	with	the	facts	of	State	v.	
Derby	are,	at	best,	unsupported	by	record	evidence:	at	one	point,	a	single	juror	indicated	that	he	or	
she	 believed	 the	 jury	 might	 be	 able	 to	 reach	 a	 verdict;	 after	 its	 third	 attempt	 at	 deliberation,	 all	
twelve	 jurors	 unanimously	 agreed	 that	 they	 were	 unable	 to	 reach	 a	 verdict.	 	 This	 is	 precisely	 the	
opposite	of	the	situation	in	Derby.		See	State	v.	Derby,	581 A.2d 815,	817-18	(Me.	1990)	(holding	that	
the	jury	was	not	genuinely	deadlocked	where	eleven	of	twelve	jurors	believed	that	the	jury	could	
reach	a	verdict	with	further	deliberation).	
8	

six	 hours,	 sent	 two	 notes	 to	 the	 court	 declaring	 it	 was	 deadlocked,	 and	 was	

polled	 once,	 and	 where	 defense	 counsel	 was	 allowed	 to	 approach	 the	 bench	

once);	 McConvey, 459 A.2d	at	 567  (holding	 that	 there	 was	 manifest	 necessity	

for	a	mistrial	where	the	jury	deliberated	for	eight	hours,	sent	two	notes	to	the	

court	 declaring	 it	 was	 deadlocked,	 and	 was	 polled	 once,	 and	 where	 defense	

counsel	was	allowed	to	make	a	statement	for	the	record).		

B.	    Prosecutorial	Misconduct	

       [¶12]	 	 Turning	 to	 Jandreau’s	 second	 contention,	 we	 conclude	 that	 his	

allegations	 of	 prosecutorial	 misconduct	 are	 unfounded.	 	 We	 take	 this	

opportunity	 to	 reiterate	 that	 “prosecutorial	 misconduct	 must	 rise	 to	 an	

egregious	 level	 for	 double	 jeopardy	 to	 bar	 a	 retrial.	 	 [Double	 jeopardy	 bars	

retrial]	only	where	the	conduct	of	the	prosecutor	is	undertaken	.	.	.	to	prevent	an	

acquittal	 that	 the	 prosecutor	 believed	 at	 the	 time	 was	 likely	 to	 occur	 in	 the	

absence	 of	 his	 misconduct.”	 	 State	 v.	 Chase,	 2000 ME 114,	 ¶	 6,	 754 A.2d 961 

(alteration	 omitted)	 (quotation	 marks	 omitted).	 	 We	 will	 overturn	 a	 court’s	

determination	that	there	was	no	intentional	prosecutorial	misconduct	only	if	

that	determination	is	clearly	erroneous.		Id.	¶	7.			

	      [¶13]	 	 This	 is	 clearly	 not	 a	 case	 in	 which	 the	 prosecutor	 withheld	

evidence	 to	 prevent	 the	 defendant’s	 acquittal.	 	 See	 id.	 ¶	 6.	 	 First,	 contrary	 to	
                                                                                                              9	

Jandreau’s	suggestion,	even	a	generous	characterization	of	the	record	reveals	

no	 indication	 that	 the	 jurors	 were	 likely	 to	 acquit	 him;	 there	 was,	 in	 fact,	 no	

information	 whatsoever	 as	 to	 the	 inclinations	 of	 individual	 jurors	 toward	 a	

particular	verdict.		See	supra	n.4.		Second,	the	motion	court’s	finding	that	the	

State	did	not	intentionally	withhold	evidence	is	supported	by	record	evidence	

that	 the	 prosecutor	 did	 not	 know	 of	 the	 existence	 of	 the	 accident	

reconstruction	report	until	trial	and	believed	that	the	State	had	turned	over	all	

discovery	 to	 Jandreau.	 	 Although	 the	 investigating	 officers	 may	 have	 been	

negligent	 in	 failing	 to	 transmit	 these	 documents	 to	 the	 prosecutor’s	 office,	

there	 is	 no	 evidence	 that	 any	 representative	 of	 the	 State	 intentionally	

withheld	 anything	 from	 Jandreau.5	 	 See	State	 v.	 Johnson,	 2014 ME 68,	 ¶	 16,	

92 A.3d 351  (“[B]ecause	 the	 police	 are	 the	 equivalent	 of	 the	 prosecutor	 for	

purposes	 of	 the	 discovery	 rules,	 the	 State	 was	 negligent	 in	 failing	 to	 provide	

the	[evidence]	in	discovery	before	the	trial”).		

        [¶14]	 	 We	 deem	 the	 remainder	 of	 Jandreau’s	 arguments	 on	 appeal	

waived.	 	 See	Mehlhorn	 v.	 Derby,	 2006 ME 110,	 ¶	 11,	 905 A.2d 290  (“[I]ssues	



   5	 	 Jandreau	 urges	 us	 to	 change	 the	 standard	 for	 prosecutorial	 misconduct	 from	 intent	 to	

negligence;	 we	 again	 decline	 to	 do	 so.	 	 See	 State	 v.	 Johnson,	 2014 ME 68,	 ¶¶	 13-14,	 92 A.3d 351;	
State	 v.	 Chase,	 2000 ME 114,	 ¶	 6	 n.3,	 754 A.2d 961  (“As	 an	 alternative	 to	 the	 ‘intentional	
prosecutorial	misconduct’	standard,	[the	defendant]	invites	us	to	adopt	an	‘inexcusable	negligence’	
standard.		We	decline	the	invitation.”).			
10	

adverted	 to	 in	 a	 perfunctory	 manner,	 unaccompanied	 by	 some	 effort	 at	

developed	argumentation,	are	deemed	waived.”	(quotation	marks	omitted)).	

         The	entry	is:	

                            Order	affirmed.		
	
	     	      	       	      	     	
	
Ezra	 A.R.	 Willey,	 Esq.,	 and	 N.	 Laurence	 Willey,	 Jr.,	 Esq.,	 Willey	 Law	 Offices,	
Bangor,	for	appellant	Kenneth	A.	Jandreau	
	
R.	 Christopher	 Almy,	 District	 Attorney,	 Tracy	 Collins,	 Asst.	 Dist.	 Atty.,	 and	
William	 Johnson,	 Stud.	 Atty.,	 Prosecutorial	 District	 V,	 Bangor,	 for	 appellee	
State	of	Maine	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2013-2659	
FOR	CLERK	REFERENCE	ONLY